Citation Nr: 1645961	
Decision Date: 12/06/16    Archive Date: 12/20/16

DOCKET NO.  09-18 041	)	DATE
 	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for incomplete paralysis of the left fifth (trigeminal) cranial nerve.

2.  Entitlement to an initial evaluation in excess of 10 percent for incomplete paralysis of the left seventh (facial) cranial nerve.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. Yates, Counsel



INTRODUCTION

The Veteran served on active duty in the Navy from September 1978 to February 1987 and from February 1990 to May 2008.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which, in pertinent part, granted service connection at a noncompensable initial evaluation for Frey's syndrome, effective June 1, 2008.  The Veteran timely appealed the initial evaluation assigned to this disability.

In August 2012, the Board remanded the issue concerning the initial evaluation for Frey's syndrome directing the RO to consider whether separate evaluations were warranted for manifestations of this disability.

In February 2013, the RO issued a rating decision which, in pertinent part, and granted service connection at a 10 percent initial evaluation for incomplete paralysis of the left fifth (trigeminal) cranial nerve, effective June 1, 2008; and granted service connection at a 10 percent initial evaluation for incomplete paralysis of the left seventh (facial) cranial nerve, effective June 1, 2008.  The Veteran continued to seek higher initial evaluations for these conditions.

In September 2015, the Board issued a decision which denied a compensable initial evaluation for Frey's syndrome; and remanded the issues of increased evaluations for incomplete paralysis of the left fifth and seventh nerves for additional evidentiary development.  


FINDINGS OF FACT

1.  The Veteran's left fifth (trigeminal) cranial nerve has been manifested by no more than a moderate degree of incomplete paralysis, including symptoms of moderate left facial numbness, normal bilateral muscle strength testing, and decreased left sided mid face and lower face sensory examination.  

2.  The Veteran's left seventh (facial) nerve has been manifested by no more than a moderate degree of incomplete paralysis, including symptoms of moderate left facial numbness, and normal bilateral muscle strength testing.  


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 10 percent for incomplete paralysis of the left fifth (trigeminal) cranial nerve have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.124, Diagnostic Code 8205 (2015).  

2.  The criteria for an initial evaluation in excess of 10 percent for incomplete paralysis of the left seventh (facial) nerve have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.124, Diagnostic Code 8207 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA Duties to Notify and Assist

VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

VA must notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2015).  

Here, the Veteran's increased rating claims arise from his disagreement with the initial evaluations that were assigned following the grant of service connection.  Once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007) ((section 5103(a) notice is no longer required after service-connection is awarded).

In addition, the Board finds that the duty to assist a claimant has been satisfied.  The Veteran's service treatment records are on file, as are various post-service medical records.  VA examinations have been conducted and necessary opinions obtained.  

The Board notes that actions requested in the prior remands have been undertaken.  Indeed, VA medical records, examinations, and medical opinions were obtained.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

II.  Law and Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule of Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating many accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a questions as to which of two evaluations apply, assigning a higher of the two where the disability pictures more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by VA must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

Words such as "moderate" and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to ensure that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2015).  Use of terminology such as "severe" by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2015). 

In February 2013, the RO issued a rating decision which, in pertinent part, and granted service connection at a 10 percent initial evaluation for incomplete paralysis of the left fifth (trigeminal) cranial nerve, effective June 1, 2008; and granted service connection at a 10 percent initial evaluation for incomplete paralysis of the left seventh (facial) nerve, effective June 1, 2008.  

The Board notes that in the July 2016 Appellant's Post-Remand Brief, the Veteran's representative stated that "[t]he clinical determination of the severity of nerve damage is not in question, but the appellant asserts that uncontrolled sweating over the left side of his face while eating or thinking about food, and associated phantom itching over the left side of his face affect his social interaction as they are socially embarrassing."  As explained above, the cranial nerve disorders at issue in this decision are separate evaluations assigned as a result of the Veteran's Frey's syndrome.  A higher rating for Frey's syndrome was denied by the Board in September 2015 and is not the subject of this decision, which is focused solely on the impairment caused by the cranial nerve disorders.  If the Veteran believes he has a mental health disorder as a result of Frey's syndrome and would like to file a claim for benefits related to such, he is advised that a claim for benefits must be submitted on the application form prescribed by the Secretary.  38 C.F.R. §§ 3.1(p), 3.155, 3.160 (2015).  

A.  Left Fifth (Trigeminal) Nerve

The RO has assigned the Veteran's incomplete paralysis of the left fifth (trigeminal) cranial nerve a 10 percent initial evaluation pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 8205.  

Pursuant to Diagnostic Code 8205, used in evaluating paralysis of the fifth (trigeminal) cranial nerve, a 10 percent rating is warranted for moderate incomplete paralysis of the nerve; a 30 percent rating is warranted for severe incomplete paralysis of the nerve; and a 50 percent rating is warranted for complete paralysis of the nerve.  The rating is dependent on relative degree of sensory manifestation or motor loss.  See 38 C.F.R. § 4.124a, Diagnostic Code 8205.

The Veteran's most recent VA examination for cranial nerves, conducted in November 2015, noted that his condition involved the fifth and seventh cranial nerves.  As for his fifth (trigeminal) nerve, the report noted symptoms of moderate left facial numbness, normal bilateral muscle strength testing (motor: muscles of mastication, clench jaw, palpate masseter, temporalis), and decreased left sided mid face and lower face sensory examination.  The report summarized the level of disability exhibited by the left fifth (trigeminal) cranial nerve as incomplete, moderate.  It also noted that the right side was not affected.  Finally, the examiner noted that this disability does not impact the Veteran's ability to work, but that it may cause social issues at times as he sweats in that region when eating or thinking about food.

The Veteran's August 2012 VA examination for cranial nerves listed diagnoses of Frey's syndrome/seventh cranial nerve, and superficial numbness distribution sensory branch fifth cranial nerve.  The report noted that the Veteran's fifth cranial nerve exhibited symptoms of left-sided mild numbness in the upper and middle face area, normal muscle strength testing, and decreased sensory examination of the left upper and mid face regions.  The report summarized the level of disability exhibited by the left fifth (trigeminal) cranial nerve as incomplete paralysis, moderate.  It also noted that the right side was not affected.  Finally, the VA examiner noted that this disability results in no functional impairment and does not impact the Veteran's ability to work.

A July 2008 VA examination noted the Veteran's inservice history of an enlarged parotid gland which was surgically removed and found to be benign.  The Veteran was subsequently diagnosed with Frey's syndrome, which resulted in sweating on his right cheek area.  Following a physical examination, the report listed an impression of benign parotid mass, post-surgical removal, with residual development of Frey's syndrome with mild residual impairments.

Based upon a longitudinal review of the record, the Board concludes that the Veteran's left fifth (trigeminal) cranial nerve disability has been manifested by no more than a moderate degree of incomplete paralysis.  Specifically, the Veteran's fifth (trigeminal) nerve has been manifested by moderate left facial numbness, normal bilateral muscle strength testing (motor: muscles of mastication, clench jaw, palpate masseter, temporalis), and decreased left sided mid face and lower face sensory examination.  To warrant an initial evaluation in excess of 10 percent, there must be evidence showing severe incomplete paralysis of the fifth cranial nerve and such has not been demonstrated.  Accordingly, the criteria an increased initial evaluation in excess of 10 percent for incomplete paralysis of the left fifth (trigeminal) cranial nerve has not been met, and the Veteran's claim must be denied.  

The Board does not find any basis for separate or increased ratings under any other Diagnostic Codes, to include Diagnostic Code 8305 (neuritis) and Diagnostic Code 8405 (neuralgia), as such Diagnostic Codes are for ratings based on incomplete paralysis and would represent impermissible pyramiding if rated separately.  

In reaching this decision, the Board notes that service connection is currently in effect for parotid neoplasm with residual scar, evaluated as 30 percent disabling; and Frey's syndrome, evaluation as 0 percent disabling.  The evaluations assigned to these conditions are not currently on appeal.  

As shown above, and as required by Schafrath, 1 Vet. App. at 594, the Board has considered all potentially applicable provisions of 38 C.F.R. Parts 3 and 4, whether or not they have been raised by the Veteran.  The preponderance of the evidence is against this claim, and it must be denied.  There is no basis for assigning a staged rating.  

B.  Left Seventh (Facial) Nerve

The RO has assigned the Veteran's incomplete paralysis of the left seventh (facial) nerve a 10 percent initial disability evaluation pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 8207 (2015). 

Under Diagnostic Code 8207, used in evaluating seventh (facial) nerve disability, a 10 percent disability rating is warranted for incomplete moderate paralysis of the seventh cranial nerve, a 20 percent disability rating is warranted for incomplete severe paralysis of the seventh cranial nerve, and a 30 percent disability rating is warranted for complete paralysis of the seventh cranial nerve.  Id.  The rating is dependent on the relative loss of innervation of the facial muscles.  Id.  

The Veteran's most recent VA examination for cranial nerves, conducted in November 2015, noted that his condition involved the fifth and seventh cranial nerves.  As for his seventh (facial) nerve, the report noted symptoms of moderate left facial numbness, and normal bilateral muscle strength testing (motor: muscles of facial expressions; grins).  The report summarized the level of disability exhibited by the left seventh (facial) cranial nerve as incomplete paralysis, moderate.  It also noted that the right side was not affected.  Finally, the examiner noted that this disability does not impact the Veteran's ability to work, but that it may cause social issues at times as he sweats in that region when eating or thinking about food.

The Veteran's August 2012 VA examination for cranial nerves listed diagnoses of Frey's syndrome/seventh cranial nerve, and superficial numbness distribution sensory branch fifth cranial nerve.  The report noted that the Veteran's seventh (facial) cranial nerve exhibited symptoms of left-sided mild numbness in the upper and middle face area, normal bilateral muscle strength testing (motor: muscles of facial expression; shuts eyes tightly).  The report summarized the level of disability exhibited by the left seventh (facial) cranial nerve as incomplete paralysis, moderate.  It also noted that the right side was not affected.  Finally, the examiner noted that this disability resulted in no functional impairment and did not impact the Veteran's ability to work.

A July 2008 VA examination noted the Veteran's inservice history of an enlarged parotid gland which was surgically removed and found to be benign.  The Veteran was subsequently diagnosed with Frey's syndrome, which resulted in sweating on the right cheek area.  Following a physical examination, the report listed an impression of benign parotid mass, post-surgical removal, with residual development of Frey's syndrome with mild residual impairments.

Based upon a longitudinal review of the record, the Board concludes that the Veteran's incomplete paralysis of the left seventh (facial) cranial nerve has been manifested by no more than a moderate degree of incomplete paralysis.  Specifically, the Veteran's seventh (facial) nerve has been manifested by moderate left facial numbness and normal bilateral muscle strength testing (motor: muscles of facial expressions; grins).  To warrant an initial evaluation in excess of 10 percent, there must be evidence showing severe incomplete paralysis of the seventh cranial nerve and such has not been demonstrated.  Accordingly, the criteria an increased initial evaluation in excess of 10 percent for incomplete paralysis of the left seventh (facial) cranial nerve has not been met, and the Veteran's claim must be denied.  

The Board does not find any basis for separate or increased ratings under any other Diagnostic Codes, to include Diagnostic Code 8307 (neuritis) and Diagnostic Code 8407 (neuralgia), as such Diagnostic Codes are for ratings based on incomplete paralysis and would represent impermissible pyramiding if rated separately.  

As shown above, and as required by Schafrath, 1 Vet. App. at 594, the Board has considered all potentially applicable provisions of 38 C.F.R. Parts 3 and 4, whether or not they have been raised by the Veteran.  The preponderance of the evidence is against this claim, and it must be denied.  There is no basis for assigning a staged rating.  

C.  Extraschedular Consideration

The Board has also considered whether referral for an extraschedular rating is warranted.  Extraschedular consideration requires a three-step inquiry.  See 38 C.F.R. § 3.321(b)(1); see also Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating adequately contemplates the claimant's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the claimant's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of Compensation Service to determine whether an extraschedular rating is warranted. 

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular ratings for the Veteran's service-connected fifth and seventh cranial nerve residuals are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's fifth and seventh cranial nerve disabilities with the established criteria shows that the rating criteria reasonably describe his disability level and symptomatology.  The current 10 percent rating contemplates the Veteran's symptoms of moderate incomplete paralysis.  As noted above, this conclusion was reached by VA examiners in 2012 and 2015, with no other evidence of record conflicting with this determination. Thus, the Veteran's current 10 percent schedular evaluations under Diagnostic Codes 8205 and 8207 are adequate to fully compensate him for his disabilities on appeal. 

The rating criteria reasonably describe the Veteran's disability levels and symptomatology.  Referral of this case for extraschedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) is therefore not warranted.

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  The United States Court of Appeals for Veterans Claims in Yancy v. McDonald, 27 Vet. App. 484, 495 (2016), subsequently held that the Board is required to address whether referral for extraschedular consideration is warranted for a Veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities.  Neither scenario applies to the instant case.  

Finally, the Board adds that the record does not reveal that the Veteran is claiming to be rendered unemployable by virtue of his cranial nerve disorders, and the Board finds that the record has not raised an implied claim for a total disability rating based on individual unemployability due to service-connected disabilities pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009); thus no discussion or remand of such a claim is warranted.  

ORDER

An initial evaluation in excess of 10 percent for incomplete paralysis of the left fifth (trigeminal) nerve is denied.

An initial evaluation in excess of 10 percent for incomplete paralysis of the left seventh (facial) nerve is denied.



____________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


